PER CURIAM.
On this record we believe it is for the jury to decide whether Mr. Lott was on his way to work, had already begun work, or was on a special errand for his employer at the time the accident occurred. See Alsay-Pippin Corp. v. Lumert, 400 So.2d 834 (Fla. 4th DCA 1981); El Viejo Arco Iris, Inc. v. Luaces, 395 So.2d 225 (Fla. 1st DCA 1981) review denied 402 So.2d 611 (Fla.1981).
Accordingly, the order granting summary judgment is reversed and the case remanded for further proceedings.
ERVIN, BENTON and VAN NORTWICK, JJ., concur.